Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 8, 2021 has been entered.  All arguments, the corrected specification, corrected drawings, and the IDS submitted on Jul. 8, 2021 have been fully considered.  
 
Status of the Claims 
	Claims 1-15 and 17-20 are currently pending.
Claims 1, 10, and 15 are amended.

 	Claims 16 and 20 are cancelled. 
	Claims 1-4, 7-15, and 17-19 have been considered on the merits.

Drawing Objections
	The drawing objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added to address the claim amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 7-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the 
This is a new matter rejection.

Claims 1-4, 7-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described 
The instant claims are drawn to a method of imaging cells where mesenchymal stem cells (MSCs) are cultured under constant flow of media, to differentiate the MSCs into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells.  Thus, the claims taken together with the specification imply that by simply practicing this culturing step with a constant flow of media, osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells can be differentiated from MSCs.  The claims encompass any method of differentiating MSCs into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells as long as the steps of claim 1 are practiced with the culturing of MSCs under a constant flow of media, the recited cells can be differentiated from MSCs.  The specification only describes one method of differentiating MSCs into cells of the osteoblast and osteocyte lineage by contacting confluent MSCs with osteogenic medium containing BMP2 to produce differentiated cells (0057 and 0108 of published application).  Additionally, the specification describes that MSCs can differentiate when cultured under mineralized conditions to form osteoblasts and osteocytes (0047 of published application) and that the differentiation can include cellular mineralization or include alterations in metabolic function (0051 of published application).  
The specification does not disclose or suggest additional methods of differentiating MSCs into the recited cells of claim 1. In sum, specification and the 
Absent of such teachings and guidance as to the necessary or required steps for the differentiation of MSCs into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells, the specification does not describe the claimed method so as to indicate that Applicant had possession of a broad method of culturing MSCs under constant flow of media and practicing the steps of claim 1 to produce osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells at the time of filing of the present application. Thus, the written description requirement has not been satisfied.
All other claims depend directly or indirectly from rejected claim 1 and are, therefore, also rejected under USC 112 for the reasons set forth above.  

Claims 1-4, 7-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for a 
The disclosure does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims without steps including the addition of specific growth factors or differentiation factors, the specific timing of the addition of the growth factors or differentiation factors, and the specific conditions of the flow of medium to differentiate the cells into the recited lineages.  

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, the enablement of a claimed invention cannot be predicated 
	While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
	The claims are drawn to a method of non-destructive, live cell molecular imaging by culturing MSCs under constant flow of media to differentiate the MSCs into osteoblasts, osteocytes, chondrocytes, fibroblasts, tenocytes, notochordal cells and/or nucleus pulposus cells.  Thus, the claims imply that by simply culturing MSCs under any constant flow of media, can cause the MSCs to differentiate into osteoblasts, osteocytes, chondrocytes, fibroblasts, tenocytes, notochordal cells and/or nucleus pulposus cells.

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
Inventions involving the differentiation of mesenchymal stem cells (MSCs) into different cell types need to provide supporting evidence because of the unpredictability in culture 
The prior art in general teaches differentiating MSCs into different cell lineages requires culturing the cells under particular culture conditions.  For instance, Halim et al. (Stem Cell Reviews and Reports, 2020) teaches that MSCs may be differentiated into different lineages by using different stimuli.  Halim reports that the differentiation of MSCs towards a specific cell lineage requires different key transcription factors and different biochemical stimuli can regulate cell fate and function (pg. 662 Col. 2 para. 2, Table 1 and Fig. 1).  In addition, Halim reports that some growth factors can induce the differentiation of MSCs into more than one lineage and the combination with other stimuli can restrict the differentiation to one lineage (pg. 669 para. 4). 
Thus, as the state of the art stands, the method would be unpredictable depending on the specific cell lineage the MSCs are being differentiated into and the culturing conditions.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings and/or examples in the specification that would provide the skilled artisan with specific differentiation conditions that achieve the differentiation of mesenchymal stem cells under conditions where the cells are not cultured at some point in an osteogenic medium containing BMP2 to produce osteoblasts or osteocytes.  In addition, there is no teachings and/or examples in the specification for the other recited cell types. 

(5) The relative skill of those in the art:
          The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The instant specification provides working examples and guidance for the differentiation of MSCs into osteoblast and osteocyte lineages by contacting confluent MSCs with osteogenic medium containing BMP2 to produce differentiated cells (0057 and 0108 of published application).  However, the specification does not provide any guidance for the differentiation of MSCs into osteoblasts, osteocytes, chondrocytes, fibroblasts, tenocytes, notochordal cells and nucleus pulposus cells by culturing under constant flow of media.  The applicants have provided no additional data for the claimed method for the differentiation of MSCs into the recited cell lineages by culturing the MSCs under constant flow of media to give the skilled artisan any reason to expect that the method would be effective in differentiating MSCs by constant flow of media into osteoblasts, osteocytes, chondrocytes, fibroblasts, tenocytes, notochordal cells and nucleus pulposus cells.  Therefore, there is no conclusive evidence in the instant disclosure to indicate that the instantly claimed method can be used to culture the MSCs under constant flow of media to differentiate the MSCs into osteoblasts, osteocytes, chondrocytes, fibroblasts, tenocytes, notochordal cells and nucleus pulposus cells.


(8) The quantity of experimentation necessary:
          Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the claimed invention within the broad scope as instantly claimed.
It is the examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  Therefore, claim 1 and its dependents are rejected under 35 U.S.C. 112, first paragraph, while being enabled for culturing MSCs under constant flow of media which is an osteogenic medium containing BMP2, does not reasonably provide enablement for culturing the MSCs under constant flow of media to differentiate the MSCs into osteoblasts, osteocytes, chondrocytes, fibroblasts, tenocytes, notochordal cells and nucleus pulposus cells.  

The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, 14, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-8, the phrase “culturing the MSCs under constant flow of media, to differentiate the MSCs into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells”, renders the claim and its dependents indefinite, since it is unclear what is causing the MSCs to differentiate into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells.  It is unclear if it is the culturing of the cells (which may require a differentiation media) or specifically the culturing of the cells under the constant flow of media.  Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
For the purposes of compact prosecution, the phrase in the claim will be interpreted to mean that the culturing of the MSCs under a constant flow of media differentiates the MSCs into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells. 
Since claims 2-4, 7-10, 14, 15, and 17-19 depend from indefinite claim 1 and do not clarify the above points of confusion, the claims must also be rejected under 35 U.S.C. § 112, second paragraph.
claim 17, the phrase “wherein the MSCs, osteoblasts, and/or osteocytes, are derived from induced pluripotent stem cells (iPSCs)”, renders the claim and its dependents indefinite, since the osteoblasts and osteocytes are differentiated or derived from the MSCs in claim 1.  It is unclear if there is meant to be a second population of osteoblasts and osteocytes which are derived from iPSCs or if all of the cells recited in claim 1 are ultimately derived from iPSCs. For the purposes of compact prosecution, the phrase in the claims will be interpreted to mean that the MSCs are derived from iPSCs and, therefore, all cells derived from the MSCs are also derived from iPSCs.   
Since claims 18 and 19 depend from indefinite claim 17 and do not clarify the above points of confusion, the claims must also be rejected under 35 U.S.C. § 112, second paragraph.

	The claim rejections under 35 USC § 112, (d) or fourth paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0093905 A1)(ref. of record) in view of Gao et al. (Biomicrofluidics, 2014) as evidenced by Halim et al. (Stem Cell Reviews and Reports, 2020) and Lee et al. (Biomaterials, 2012) (ref. of record).
With respect to the first recited step of claim 1, Ingber teaches an imagining method comprising providing a microfluidic device containing mesenchymal stem cells (MSCs) (0059 and 0197).  With respect to the second recited step of claim 1, Ingber teaches culturing the cells in the device (0043).  In addition to mesenchymal stem cells, Ingber teaches the device including osteoblasts or osteocytes, chondrocytes,   With respect to the third recited step of claim 1, Ingber teaches adding one or more labels to the device (0042).  With respect to the fourth recited step of claim 1, Ingber teaches detecting the label following the culturing of the cells (over a period of time) (0042, 0046-0050 and 0055).  Further with respect to the fourth recited step of claim 1, Ingber teaches the method where the detection of the label is done without fixation (0113, 0115 and 0180) and teaches the method for real-time analysis of cellular behavior (would be understood that the cells are alive and the method is non-destructive) (0057 and 0075).  
With respect to claim 7, Ingber teaches method where detecting the labeling agent by fluorescent imaging (0042 and 0057).  
With respect to claim 11, Ingber teaches the method can be used to detect differentiation (0050).  With respect to claim 12, Ingber teaches the method can be used to assay metabolism in response to a chemical or biological agent (0044).  With respect to claim 13, Ingber teaches the method to assay the inflammatory response of the cells (0118, 0169 and 0179).  
With respect to claim 14, Ingber teaches the method where biological, chemical, and pharmacological agents are added to the device (0048-0050).  With respect to claim 15, Ingber teaches the method where the cells are further cultured in the microfluidic device (0043 and 0046-0047) and teaches the cells can include mesenchymal stem cells, osteoblasts, osteocytes, chondrocytes, fibroblasts, and nucleus pulposus cells (0059 and 0138).  Ingber teaches the method where ROS generation is measured or detected over time (0036). Ingber further teaches the method where there is real-time analysis of cellular behavior (0057).  Accordingly, based on the 
Ingber does not teach the method where the culturing of the MSCs under constant flow of media to differentiate the MSCs into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells as recited in the second recited step of claim 1. However, Gao teaches a similar method of imaging cells by providing a microfluidic device comprising mesenchymal stem cells (abstract, pg. 2 para. 3-4, and Fig. 1); culturing the MSCs under constant flow of media to differentiate the MSCs into osteoblasts (abstract, pg. 2 para. 3-4 and Fig. 1); adding alkaline phosphatase, Fast Blue RR/naphthol, osteopontin and DAPI to the cells and transfecting the cells with GFP (adding one or more labeling agents) (pg. 3-4 bridging para. and Fig. 4-5); and detecting over a period of time the labeling agent (pg. 3-4 bridging para. and Fig. 3 and 4).  In further support, Ingber teaches the method can be used to differentiate stem cells by using different culture media with different differentiation cues (0047 and 0127) and that the method can be used to detect differentiation (0050).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill would have been motivated to modify the method of Ingber to include the step of culturing the MSCs under a constant flow of media to differentiate the MSCs into osteoblasts for the benefit of studying the process of differentiation.  It would have been obvious to one of ordinary skill in the art to modify the method of Ingber to include the step of culturing the MSCs under a constant flow of media to differentiate the MSCs into osteoblasts, since Ingber teaches the imaging method for 
Ingber does not teach the method where the microfluidic device has one or more channels for loading control samples as recited in claim 2.  However, Lee teaches a similar method of providing a microfluidic device containing preosteoblast cells (pg. 1001 Section 2.3), culturing the cells (pg. 1001 Section 2.3), adding one or more labels to the device (pg. 1001 Section 2.5), and detecting the label (pg. 1001 Section 2.4 and 2.5) where the microfluidic device contains one or more channels for experimental and control cultures (Fig. 1 and pg. 1002-1003 bridging para.).  In further support, Ingber teaches the method where a control sample is used in a similar parallel device system to compare the effect of an agent (0246).  Accordingly, at the effect time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Ingber so that the microfluidic device included channels for loading control samples for the obvious benefit of running control samples in parallel with the 
Ingber does not explicitly teach the method where the quantity of the detected labeling agent is compared with one or more control samples as recited in claim 9.  However, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Ingber to include comparing the samples containing the seeded cells (experimental samples) with control samples to determine the effects of any experimental conditions in the experimental samples, since this is routine practice in the art as evidenced by Lee.  Lee teaches a similar method of comparing the label detected in control samples with experimental samples to determine the effect of a condition on the cell culture (Fig. 1, 5 and 6).  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Ingber so that the quantity of the detected labeling agent is compared with one or more control samples, since similar methods of studying cells in microfluidic devices make such comparisons as taught by Lee and Ingber teaches running control samples in parallel with the experimental samples (0246).  
claim 10.  However, Lee teaches a similar method of providing a microfluidic device containing preosteoblast cells (pg. 1001 Section 2.3), culturing the cells (pg. 1001 Section 2.3), adding one or more labels to the device (pg. 1001 Section 2.5), and detecting the label (pg. 1001 Section 2.4 and 2.5) where the labeling agent detects cellular mineralization (pg. 1002 Section 2.6).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Ingber in such a way that the labeling agent measures cellular mineralization for the purpose being able image the osteoblasts and osteocytes in the culture.  It would have been obvious to one of ordinary skill in the art to use a label which measures cellular mineralization when studying osteoblasts and osteocytes in culture.  Furthermore, it would have been obvious to one skilled in the art to have further modified the method of Ingber such that the labeling agent measures cellular mineralization, since methods of labeling osteoblasts and osteocytes were known to use such labeling agents as taught by Lee.  Such a modification merely involves the substitution of one known type of labeling agent for another for the labeling of cells depending on desired study of the cells.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 3, 4, 7, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0093905 A1)(ref. of record) in view of Gao et al. (Biomicrofluidics, 2014) as evidenced by Halim et al. (Stem Cell Reviews and Reports, 2020) and Frangioni (US 2009/0123383 A1) (ref. of record).
With respect to the first recited step of claim 1, Ingber teaches an imagining method comprising providing a microfluidic device containing mesenchymal stem cells (MSCs) (0059 and 0197).  With respect to the second recited step of claim 1, Ingber teaches culturing the cells in the device (0043).  In addition to mesenchymal stem cells, Ingber teaches the device including osteoblasts or osteocytes, chondrocytes, fibroblasts, and nucleus pulposus cells (0138 and 0140).  With respect to the third recited step of claim 1, Ingber teaches adding one or more labels to the device (0042).  With respect to the fourth recited step of claim 1, Ingber teaches detecting the label following the culturing of the cells (over a period of time) (0042, 0046-0050 and 0055).  Further with respect to the fourth recited step of claim 1, Ingber teaches the method where the detection of the label is done without fixation (0113, 0115 and 0180) and teaches the method for real-time analysis of cellular behavior (would be understood that the cells are alive and the method is non-destructive) (0057 and 0075).  
With respect to claim 7, Ingber teaches method where detecting the labeling agent by fluorescent imaging (0042 and 0057).  
With respect to claim 11, Ingber teaches the method can be used to detect differentiation (0050).  With respect to claim 12, Ingber teaches the method can be used to assay metabolism in response to a chemical or biological agent (0044).  With respect to claim 13, Ingber teaches the method to assay the inflammatory response of the cells (0118, 0169 and 0179).  
claim 14, Ingber teaches the method where biological, chemical, and pharmacological agents are added to the device (0048-0050).  With respect to claim 15, Ingber teaches the method where the cells are further cultured in the microfluidic device (0043 and 0046-0047) and teaches the cells can include mesenchymal stem cells, osteoblasts, osteocytes, chondrocytes, fibroblasts, and nucleus pulposus cells (0059 and 0138).  Ingber teaches the method where ROS generation is measured or detected over time (0036). Ingber further teaches the method where there is real-time analysis of cellular behavior (0057).  Accordingly, based on the teachings of Ingber, one of ordinary skill would understand that a labeling agent could be measured at more than one time point during the culturing of the cells in the microfluidic device. 
Ingber does not teach the method where the culturing of the MSCs under constant flow of media to differentiate the MSCs into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells as recited in the second recited step of claim 1. However, Gao teaches a similar method of imaging cells by providing a microfluidic device comprising mesenchymal stem cells (abstract, pg. 2 para. 3-4, and Fig. 1); culturing the MSCs under constant flow of media to differentiate the MSCs into osteoblasts (abstract, pg. 2 para. 3-4 and Fig. 1); adding alkaline phosphatase, Fast Blue RR/naphthol, osteopontin and DAPI to the cells and transfecting the cells with GFP (adding one or more labeling agents) (pg. 3-4 bridging para. and Fig. 4-5); and detecting over a period of time the labeling agent (pg. 3-4 bridging para. and Fig. 3 and 4).  In further support, Ingber teaches the method can be used to differentiate stem cells by using different culture media with different 
Ingber does not teach the method where the labeling agent comprises bisphosphonate imaging agents as recited in claim 3, where the bisphosphonate imaging agent comprises a pamidronate backbone with a fluorescent label as recited in claim 4, or where the detecting of the labeling agent involves near infrared detection as claim 8.  However, Frangioni teaches a bisphosphonate imaging agent with a pamidronate backbone and a fluorescent label or near-infrared fluorescent label for detecting hydroxyapatite-positive cells (abstract and 0031-0032).  Frangioni teaches using the labeling agent for evaluating osteoblasts (0002 and 0005).  In further support, Ingber teaches method where detecting uses infrared imaging (0075).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Ingber in such a way that the labeling agent is a bisphosphonate imaging agent with a pamidronate backbone and a fluorescent label or a near-infrared fluorescent label for the purpose being able image the osteoblasts and osteocytes in the culture.  It would have been obvious to one of ordinary skill in the art to use near infrared detection if the label contained a near-infrared fluorescent label.  Furthermore, it would have been obvious to one skilled in the art to have further modified the method of Ingber such that the labeling agent is a bisphosphonate imaging agent with a pamidronate backbone and a fluorescent label or a near-infrared fluorescent label, since methods of labeling osteoblasts and osteocytes were known to use such labeling agents as taught by Frangioni and Ingber teaches using infrared imaging.  Such a modification merely involves the substitution of one known type of labeling agent for another for the labeling of the cells.
Ingber does not teach the method where the labeling agent measures cellular mineralization as recited in claim 10.  However, Frangioni teaches a similar method of studying cells in culture where the cells are labeled with a labeling agent which measures cellular mineralization (0002-0005).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Ingber 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 7, 11-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0093905 A1)(ref. of record) in view of Gao et al. (Biomicrofluidics, 2014) as evidenced by Halim et al. (Stem Cell Reviews and Reports, 2020) and Fridley et al. (Stem Cell Research & Therapy, 2012) (ref. of record).
With respect to the first recited step of claim 1, Ingber teaches an imagining method comprising providing a microfluidic device containing mesenchymal stem cells (MSCs) (0059 and 0197).  With respect to the second recited step of claim 1, Ingber teaches culturing the cells in the device (0043).  In addition to mesenchymal stem cells,   With respect to the third recited step of claim 1, Ingber teaches adding one or more labels to the device (0042).  With respect to the fourth recited step of claim 1, Ingber teaches detecting the label following the culturing of the cells (over a period of time) (0042, 0046-0050 and 0055).  Further with respect to the fourth recited step of claim 1, Ingber teaches the method where the detection of the label is done without fixation (0113, 0115 and 0180) and teaches the method for real-time analysis of cellular behavior (would be understood that the cells are alive and the method is non-destructive) (0057 and 0075).  
With respect to claim 7, Ingber teaches method where detecting the labeling agent by fluorescent imaging (0042 and 0057).  
With respect to claim 11, Ingber teaches the method can be used to detect differentiation (0050).  With respect to claim 12, Ingber teaches the method can be used to assay metabolism in response to a chemical or biological agent (0044).  With respect to claim 13, Ingber teaches the method to assay the inflammatory response of the cells (0118, 0169 and 0179).  
With respect to claim 14, Ingber teaches the method where biological, chemical, and pharmacological agents are added to the device (0048-0050).  With respect to claim 15, Ingber teaches the method where the cells are further cultured in the microfluidic device (0043 and 0046-0047) and teaches the cells can include mesenchymal stem cells, osteoblasts, osteocytes, chondrocytes, fibroblasts, and nucleus pulposus cells (0059 and 0138).  Ingber teaches the method where ROS generation is measured or detected over time (0036). Ingber further teaches the method 
Ingber does not teach the method where the culturing of the MSCs under constant flow of media to differentiate the MSCs into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells as recited in the second recited step of claim 1. However, Gao teaches a similar method of imaging cells by providing a microfluidic device comprising mesenchymal stem cells (abstract, pg. 2 para. 3-4, and Fig. 1); culturing the MSCs under constant flow of media to differentiate the MSCs into osteoblasts (abstract, pg. 2 para. 3-4 and Fig. 1); adding alkaline phosphatase, Fast Blue RR/naphthol, osteopontin and DAPI to the cells and transfecting the cells with GFP (adding one or more labeling agents) (pg. 3-4 bridging para. and Fig. 4-5); and detecting over a period of time the labeling agent (pg. 3-4 bridging para. and Fig. 3 and 4).  In further support, Ingber teaches the method can be used to differentiate stem cells by using different culture media with different differentiation cues (0047 and 0127) and that the method can be used to detect differentiation (0050).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill would have been motivated to modify the method of Ingber to include the step of culturing the MSCs under a constant flow of media to differentiate the MSCs into osteoblasts for the benefit of studying the process of differentiation.  It would have been obvious to one of ordinary skill in the art to modify the method of Ingber to include the step of culturing the MSCs under a constant flow of media to 
Ingber does not teach the method where the MSCs, osteoblasts and/or osteocytes are derived from induced pluripotent stem cells (iPSCs) as recited in claim 17, or where the iPSCs are derived from a subject afflicted with a disease or condition as recited in claim 18.  However, Fridley teaches a similar method of providing a microfluidic device with cells including PSC (pg. 4 “Differentiation”).  Fridley teaches induced PSCs for differentiation into other cell types (pg. 1 para. 1 pg. 6 Col. 1 para. 3).  Although Fridley does not explicitly deriving MSCs, osteoblasts and/or osteocytes from the iPSCs, one of ordinary skill in the art would reasonable expect that these cells types could be derived from iPSCs, since Fridley teaches the differentiation of pluripotent cells into those of osteogenic lineage and that iPSCs are capable of differentiate into cells from all three germ lineages (pg. 1 para. 1 and pg. 5 Col. 1 para. 2).  In addition, Fridley 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ingber in view of Gao and Fridley (as applied to claims 1, 7, 11-15, 17, and 18 above), and further in view of Zhang et al. (Tissue Engineering Part C: Methods, 2014) (ref. of record).
The teachings of Ingber, Gao, and Fridley can be found in the previous rejection above.  
claim 19.  However, Zhang teaches a similar method of providing a microfluidic device with cells to aid in the study of cells from diseased tissue (abstract).  Zhang teaches culturing myeloma cells in a microfluidic platform for a patient specific tissue model (abstract).  Although Zhang teaches the myeloma cells are bone marrow mononuclear cells (pg. 664 para. 2), Zhang does not teach that the cells are iPSCs.  Additionally, Fridley teaches induced PSCs for differentiation into other cell types (pg. 1 para. 1 pg. 6 Col. 1 para. 3).  As stated previously, although Fridley does not explicitly deriving MSCs, osteoblasts and/or osteocytes from the iPSCs, one of ordinary skill in the art would reasonable expect that these cells types could be derived from iPSCs, since Fridley teaches the differentiation of pluripotent cells into those of osteogenic lineage and that iPSCs are capable of differentiate into cells from all three germ lineages (pg. 1 para. 1 and pg. 5 Col. 1 para. 2).  In addition, Fridley teaches the source of iPSCs can be autologous and used as in vitro models of diseases (pg. 6 Col. 1 para. 3).  Accordingly, the prior art references teach that it is known that iPSCs can be differentiated into mesenchymal stem cells, osteoblasts and osteocytes and can come from a patient with a disease or condition and can be cultured in microfluidic devices and cells from patients with skeletal diseases can be cultured in microfluidic devices.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the cells taught by Ingber for cells which have been derived from iPSCs and which can be from diseased patients with skeletal diseases taught by the combined teachings of Fridley and Zhang, because the cell types were known 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection has been withdrawn due to abandonment of Application No. 16/069361.


Response to Arguments 
Applicant's arguments filed Jul. 8, 2021 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102 (a) and 103, Applicant argues that Ingber does not teach non-destructive, live cell molecular labeling and imaging of the cells, where the cells start as MSCs and are differentiated under constant flow of media into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells as claim 1 has been amended to include (Remarks pg. 8 para. 3-4 and pg. 10 para. 2).  Similarly, Applicant argues that none of the secondary references, Lee, Frangioni, Fridley or Zhang address the deficiencies of Ingber (Remarks pg. 10 para. 3).  The Applicant’s amendments limiting claim 1 to include the limitation of differentiating the MSCs into osteoblasts, osteocytes, chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells under constant flow of medium and where the detecting comprises live cell imaging that is non-destructive necessitated the withdrawal of the previous rejections.  Applicant’s 
Applicant argues that no rational for utilizing Zhang was presented (Remarks pg. 10 para. 3).  It is appreciated that Applicant noted that the rejections over Zhang were not presented.  This has been remedied in the current office action. 
With respect to the nonstatutory obviousness-type double patenting rejections, Applicant will address the issue upon an indication that claims are otherwise allowable (Remarks pg. 10 last para.).  The rejection has been withdrawn due to abandonment of Application No. 16/069361. 


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632